      Case 1:20-cr-00377-DLC Document 40 Filed 12/01/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------X
                                         :
 UNITED STATES OF AMERICA,               :
                                         :
                -v-                      :             20cr377 (DLC)
                                         :
 TODD MCCLAIN,                           :                 ORDER
                                         :
                           Defendant.    :
                                         :
 --------------------------------------- X

DENISE COTE, District Judge:

     On November 10, 2020, this Court issued an Order scheduling

the defendant’s in-person sentencing proceeding for December 10.

On November 24, this Court issued an Order rescheduling the

defendant’s in-person sentencing proceeding to occur on December

8 as a videoconference proceeding via the CourtCall platform.

The Court has since been informed that the sentencing proceeding

must be adjourned to a later date due to the restrictions that

the Bureau of Prisons faces when scheduling proceedings

involving detained defendants during the COVID-19 pandemic.

Accordingly, it is hereby

     ORDERED that the sentencing proceeding is rescheduled for

December 15 at 9:00 a.m. using the CourtCall platform.          Defense

counsel is reminded that he will be given an opportunity to

speak with the defendant by telephone for fifteen minutes before

the proceeding begins (i.e., at 8:45 a.m.).        The parties are

reminded that any objection to this Court’s Order of November 24
      Case 1:20-cr-00377-DLC Document 40 Filed 12/01/20 Page 2 of 4




scheduling the sentencing proceeding to occur via

videoconference as opposed to in person must be filed no later

than Wednesday, December 2.

     To optimize the quality of the video feed, only the Court,

the defendant, defense counsel, and counsel for the Government

will appear by video for the proceeding; all others will

participate by telephone.     Due to the limited capacity of the

CourtCall system, only one counsel per party may participate.

Co-counsel, members of the press, and the public may access the

audio feed of the conference by calling 855-268-7844 and using

access code 67812309# and PIN 9921299#.

     In advance of the conference, Chambers will email the

parties with further information on how to access the

conference.   Those participating by video will be provided a

link to be pasted into their browser.       The link is non-

transferrable and can be used by only one person; further, it

should be used only at the time of the conference because using

it earlier could result in disruptions to other proceedings.

     To optimize use of the CourtCall technology, all those

participating by video should:

     1. Use the most recent version of Firefox, Chrome, or
        Safari as the web browser. Do not use Internet
        Explorer.

     2. Use hard-wired internet or WiFi. If using WiFi, the
        device should be positioned as close to the Wi-Fi router



                                    2
      Case 1:20-cr-00377-DLC Document 40 Filed 12/01/20 Page 3 of 4




        as possible to ensure a strong signal.         (Weak signals
        may cause delays or dropped feeds.)

     3. Minimize the number of others using the same WiFi router
        during the conference.

Further, all participants must identify themselves every time

they speak, spell any proper names for the court reporter, and

take care not to interrupt or speak over one another.          Finally,

all of those accessing the conference — whether in listen-only

mode or otherwise — are reminded that recording or

rebroadcasting of the proceeding is prohibited by law.

     If CourtCall does not work well enough and the Court

decides to transition to its teleconference line, counsel should

call 888-363-4749 and use access code 4324948#.         (Members of the

press and public may call the same number, but will not be

permitted to speak during the conference.)        In that event, and

in accordance with the Court’s Emergency Individual Rules and

Practices in Light of COVID-19, available at

https://www.nysd.uscourts.gov/sites/default/files/practice_docum

ents/DLC%20Cote%20COVID-19%20Emergency%20Practices%20-

%20May%2013%2C%202020.pdf, counsel should adhere to the

following rules and guidelines during the hearing:

     1. Each party should designate a single lawyer to speak on
        its behalf (including when noting the appearances of
        other counsel on the telephone).

     2. Counsel should use a landline whenever possible, should
        use a headset instead of a speakerphone, and must mute
        themselves whenever they are not speaking to eliminate


                                    3
         Case 1:20-cr-00377-DLC Document 40 Filed 12/01/20 Page 4 of 4




          background noise. In addition, counsel should not use
          voice-activated systems that do not allow the user to
          know when someone else is trying to speak at the same
          time.

     3. To facilitate an orderly teleconference and the creation
        of an accurate transcript, counsel are required to
        identify themselves every time they speak. Counsel
        should spell any proper names for the court reporter.
        Counsel should also take special care not to interrupt or
        speak over one another.

     4. If there is a beep or chime indicating that a new caller
        has joined while counsel is speaking, counsel should
        pause to allow the Court to ascertain the identity of the
        new participant and confirm that the court reporter has
        not been dropped from the call.

Dated:       New York, New York
             December 1, 2020



                                    ____________________________
                                             DENISE COTE
                                    United States District Judge




                                       4
